Citation Nr: 1628302	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-32 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Neil B. Riley, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  A June 2010 rating decision denied service connection for a low back disability.  In June 2010, VA also received a statement from the Veteran, in which he requested that he be scheduled for a VA examination, having missed a previously scheduled VA examination.  Following a September 2010 VA examination and an October 2010 VA opinion, service connection for a low back disability was denied in a June 2011 rating decision.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in July 2015.  A transcript of that hearing has been associated with the claims file.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current low back disability, variously diagnosed, originated during his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disability, variously diagnosed, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's low back disability, variously diagnosed, was incurred during his active service.  

The probative medical evidence of record reflects that the Veteran has been diagnosed with a current low back disability, including lumbar degenerative disc disease, lumbar degenerative joint disease with radiculopathy, compression fracture of L5 and disc desiccation at L4-5 and L5-S1.  See October 2005 and July 2008 VA outpatient treatment reports and September 2010 VA examination.  Service treatment records (STRs) reflect that he was treated in February 1980 for low back pain, diagnosed as muscle strain and he reported recurrent low back pain in the March 1980 Report of Medical History, just prior to separation from service.  The September 2010 VA examination did not include an opinion regarding the etiology of the Veteran's low back disability.  In an October 2010 VA opinion, the examiner found it would be speculation to attribute the Veteran's current back pain to his military service.  In a January 2016 medical evaluation, a private physician reviewed the Veteran's service treatment records and post-service medical records and opined that it was more likely than not that the Veteran's in-service injury was responsible for progressive changes of degenerative disc disease documented in post-service X-ray and magnetic resonance imaging (MRI) reports to a major and substantial extent.

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates his current low back disability had its onset during his active service.  Accordingly, service connection for a low back disability, variously diagnosed, is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, variously diagnosed, is granted.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


